         Case 6:18-cv-01235-JPO Document 128 Filed 02/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

PEGGY LYNN LUNDINE, et al.,                 )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )       Case No. 18-cv-1235-JPO
                                            )
GATES CORPORATION,                          )
                                            )
      Defendant.                            )
____________________________________

                                          ORDER

        This matter comes before the court on the joint motion of plaintiff Peggy Lundine and

defendant Gates Corporation to dismiss with prejudice the claims of eleven person who have

consented to join this case, but whom, after reviewing payroll data, the parties determined were

not employed in the covered positions during the three year statute of limitations under the Fair

Labor Standards Act (ECF No. 127). Having reviewed the motion and record, the court hereby

GRANTS the motion.

        IT IS THEREFORE ORDERED that the following eleven persons who have consented to

join this case shall be dismissed with prejudice: Tiffany Ashby, James Babcock, Dalton Battles,

Lisa Connor, Diana Conrad, Sarah Dailing-Lopez, Terrence Heller, Barry Johnson, Jeffrey Larue,

Martha Michael, and Bo Smith. The Clerk is directed to remove these parties’ names from the

case.

        Dated February 9, 2021, at Kansas City, Kansas



                                                     s/ James P. O’Hara
                                                    James P. O’Hara
                                                    U.S. Magistrate Judge
